Citation Nr: 0535059	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  99-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
diabetic coronary artery disease and diabetic heart disease 
occlusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that determination, the RO denied 
service connection for diabetes mellitus with diabetic 
coronary artery disease and diabetic heart disease occlusion.  
The appellant later relocated to an area served by the RO in 
Phoenix, Arizona, which also denied the claim.  The appellant 
disagreed and this appeal ensued.  

In November 2000, the Board remanded the claim to the Chicago 
RO for it to schedule the appellant for a hearing before a 
traveling Veterans Law Judge (VLJ).  In July 2003, the 
appellant testified at a hearing before the undersigned, who 
is the VLJ designated by the Chairman to conduct a hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and to render a 
decision in this case.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran's diabetes mellitus with diabetic coronary artery 
disease and diabetic heart disease occlusion did not begin or 
increase in severity in service.


CONCLUSION OF LAW

Diabetes mellitus with diabetic coronary artery disease and 
diabetic heart disease occlusion was not incurred or 
aggravated in service, nor may their incurrence in service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112(a), 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.304(d), 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran filed the form initially required to obtain VA 
benefits.  No other form is specifically required to 
prosecute his claims.  38 U.S.C.A. § 5102 (West 2002.

Pursuant to the VCAA, 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); VA provided the veteran formal notice of the 
information and evidence necessary to substantiate his claim 
in letters of February and April 2001, June 2003, and March 
and November 2004.  These letters comprise complete notice of 
all aspects of the veteran's rights and obligations, and of 
VA's duties, under the Act, including, in the November 2004 
letter, an explicit request for the veteran to submit 
evidence in his possession currently.  

The veteran's July 1997 claim predates the VCAA.  VA has 
notified the veteran repeatedly of information and evidence 
necessary to substantiate his claim in an initial letter of 
September 1997, and in letters of November 1997, January 
1999, and in the May 1999 statement of the case (SOC) and 
subsequent supplemental statements of the case.  The 
veteran's statements of December 1997 and July 2003 as well 
as his hearing testimony of July 2003 reveal his actual 
knowledge of the information and evidence necessary to 
substantiate his claim and of his and VA's respective burdens 
on producing evidence.  VA has discharged its duty to notify 
the veteran.

VA has obtained all federal and private evidence of which it 
had notice and authority to obtain.  The veteran has in 
several instances submitted incomplete 


forms for authorization of release of private medical records 
along with the medical records to which they refer, which is 
his option to do.  VA has made particularly extensive efforts 
to obtain the veteran's service medical records from the 
usual federal archive and from alternative sources upon 
notice that service records that may have existed were 
probably lost in a 1973 fire at the National Personnel 
Records Center.  A VA memorandum of January 28, 1999, 
reported actions taken to locate service records and the 
conclusion they cannot be located.  These actions satisfy the 
current requirements of exhaustion of resources to obtain 
federal records.  See 38 C.F.R. § 3.159(c)(2) (2005).  VA 
examined the veteran October 1997, and twice in April 2004.  
The April 2004 examination reports included medical opinions 
pertinent to the question of incurrence of diabetes in 
service.  In May 2005 a VA physician performed a review of 
his claims file for the purpose of reporting a medical 
opinion pertinent to this claim.  In January 1999, VA 
furnished the veteran a copy of a January 1999 rating 
decision that noted VA failure to obtain service records.  VA 
has discharged its obligation to assist the veteran to obtain 
evidence to substantiate his claim, to examine the veteran, 
and to notify him of any VA failure to obtain evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) 
(2005).  No further action to develop this claim is required 
of VA.

II.  Entitlement to service connection for diabetes mellitus 
with diabetic coronary artery disease and diabetic heart 
disease occlusion

After review of all of the evidence of record, determining 
the credibility of evidence and weighing its probative value, 
the veteran's claim must fail, because the evidence does not 
show that diabetes mellitus with diabetic coronary artery 
disease and diabetic heart disease occlusion is related to 
service.  There is no opportunity to afford the veteran the 
benefit of the doubt on any material matter, because there is 
no material matter as to which the evidence is in equipoise.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, including diabetes mellitus, that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112(a), 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  With 
chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).  Moreover, the availability of 
presumptions is not meant to limit proof of service 
connection.  A disease first diagnosed after service may be 
service connected if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There is no dispute that the veteran has diabetes mellitus 
with diabetic coronary artery disease and diabetic heart 
disease occlusion.  Diabetes is noted historically 


June 1992 cardiology treatment records of St. John's Hospital 
and confirmed as recently as April 2004 VA examination.  None 
of the extensive private medical records from June 1992 to 
June 2003 are evidence that address the of the onset of 
diabetes in service or of a relationship between the 
diagnosis of diabetes long after service and an incident of 
elevated blood sugar in service.

The veteran supports his assertion that his diabetes began in 
service with testimony that on physical examination for 
separation from service, the examiner found elevated blood 
sugar and blood pressure, but did not record the elevated 
blood sugar.  He testified he was required to sign a waiver 
to get out of the service.  He testified that high blood 
sugar was not previously found in service at any time, and he 
was never treated for diabetes or elevated blood sugar prior 
to the verbal information he was given at the time of the 
separation examination.  He testified that he had no medical 
care for years after service except for treatment of common 
colds by a family doctor, who once told him he had protein in 
his urine.  He testified that his first diagnosis of diabetes 
was upon physical examination for college in 1972.  He 
testified that no treating physician has ever related his 
current diabetes to elevated blood sugar in service.  He 
testified that he never had a physical examination by the 
Post Office, his employer of 40 years.  He testified that he 
gained 51 pounds while in the service, and that the 
government had a duty to monitor his health, and a further 
duty upon finding elevated sugar at separation to counsel him 
of the potential health consequences, because his obesity 
and/or high blood sugar were signs of impending diabetes in 
someone with a tendency towards diabetes.

From this testimony, the Board infers that the veteran 
asserts either that the elevated blood sugar in service was 
the onset of diabetes, or, the subsequent development of 
diabetes should be deemed related to service because of the 
governments breach of a duty to warn him of the potential 
significance of the high blood sugar finding.

The service separation examination in May 1955 revealed 
obesity and hypertension; it was noted that the appellant 
refused a blood pressure measurement re-check and 


further medical evaluation, and referred to an affidavit for 
explanation.  The report does not include a notation of 
elevated blood sugar, as the veteran testified it did not.  
However, it does note a negative cardiolipin test, a serology 
test for syphilis, and the notation that no other tests were 
performed.  The affidavit referenced is of record.  It states 
the veteran was advised that he could extend his service for 
the purpose of treatment of any health problems noted at the 
time of separation, and that refusal of such treatment had no 
affect on potential VA benefits.

There is a nearly 40 year hiatus in the medical record from 
the separation examination until June 1992, when medical 
records from St. John's Hospital related to a heart attack 
noting the veteran had been diabetic since 1972.  There are 
no medical records contemporaneous with the initial diagnosis 
of diabetes, even though VA repeatedly requested the veteran 
over the eight years his claim has been pending to authorize 
VA to obtain all medical records pertinent to his diabetes or 
to produce them himself.

In April 2004, a VA physician examined the veteran for 
diabetes without reviewing his claims file.  The examiner 
plainly had access to extensive medical records, because he 
referenced in detail records of private treatment of 
diabetes, cardiovascular disease, and ophthalmological 
treatment.  The examiner noted the veteran's history of the 
separation examination finding of elevated blood sugar, first 
diagnosis of diabetes in 1972 and start of insulin dependence 
in 1985.  The examiner's diagnosis confirmed the existing 
diagnosis of diabetes mellitus and diabetic coronary artery 
disease and diabetic occlusion.  The examiner commented that 
with the aforementioned information and without reviewing the 
claims file, it was as likely as not that the onset of 
diabetes was during service.

A VA ophthalmologist examined the veteran in April 2004 for 
diabetic retinopathy.  The examiner confirmed that diagnosis 
and opined, also without review of the claims file, but after 
questioning the veteran, that it was unlikely that the onset 
of diabetes 20 years after his military service was related 
to that service.



In May 2005, a VA physician reviewed the April 2004 VA 
diabetes examination and the veteran's claims file.  The 
physician did not examine the veteran at that time.  Based on 
the lack of documented evidence of diabetes in service and 
the absence of mention of diabetes on the discharge physical 
and the lack of any other service medical records, the 
physician opined it is not as likely as not that the 
veteran's diabetes is related to service.

In light of the loss of the veteran's service records, great 
care is necessary to explain the reasons for the findings and 
conclusions of this decision, and to give the veteran the 
benefit of the doubt on each point material to the decision.  
O'Hare v. Derwinksi, 1 Vet. App. 365 (1991); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In the absence of contradictory evidence, the veteran is 
presumed to have been sound on entrance into service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

The veteran's claim rests on the alleged fact of high blood 
sugar in service and the opinion of the April 2004 VA 
examiner that it is as likely as not that diabetes began in 
service.  The veteran's report of high blood sugar in service 
must be rejected as not credible for several reasons.  First, 
his assertion that a health technician told him that his 
separation examination revealed high blood sugar is 
contradicted by the official record.  The separation 
examination noted the one blood test administered, and 
corroborated that only the one test was administered with 
another notation that no other tests were given.  It is not 
credible that a technician told the veteran of elevated blood 
sugar when the official record affirmatively indicates no 
test was administered from which that information could have 
been derived.  This conclusion is unaffected by the lack of 
any other service records given the veteran's testimony that 
high blood sugar was not found in service at any other time.

The May 1955 affidavit the veteran signed further bolsters 
the conclusion that high blood sugar was not found during the 
separation examination when the affidavit is read together 
with the examination report, which references it.  The only 
abnormalities noted on the examination report were 
hypertension and obesity.  It was noted he refused a re-check 
of his blood pressure or any further examination.  In 
context, the reasonable inference is that the affidavit in 
which the veteran acknowledged that he was offered treatment 
for any disease found (and not due to his misconduct) 
referred to the hypertension and obesity.  It is unreasonable 
to conclude that a medical condition was omitted from a 
report in respect to which he was asked to sign a waiver.

Eliminating the veteran's testimony of high blood sugar in 
service as not credible evidence, the April 2004 VA opinion 
that diabetes began in service is groundless when based on 
the evidence of record.  It must be rejected as probative of 
the time of onset of the veteran's diabetes.  The May 2005 
opinion based on review of the claims file and medical 
records contained therein has greater probative value than 
the April 2004 opinion based on discredited history, because 
it is consistent with the objective evidence.

In sum, there is no evidence of diagnosis of diabetes in 
service.  The disease and the associated conditions claimed 
for service connection cannot be service connected as chronic 
diseases diagnosed as such in service.  38 C.F.R. § 3.303(b) 
(2005).  There is no evidence that the veteran was 10 percent 
disabled by diabetes within one year of separation from 
service, consequently there can be no legal presumption that 
diabetes diagnosed reasonably soon after service was incurred 
in service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 309(a) (2005).  The veteran's testimony 
corroborates the inapplicability of a statutory presumption 
in this case.  The first documentation of diabetes is a June 
1992 historical account, which reports onset in 1972, which 
is too long after service to find continuity of 
symptomatology, aside from there being no condition noted in 
service with which the symptomatology could be continuous.  
38 C.F.R. § 3.303(b).  Finally, all of the evidence, 
including that related to service, tends to show diabetes 
mellitus and the coronary artery disease and occlusion 
claimed with it were not incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  The claim must be denied.




ORDER

Service connection for diabetes mellitus with diabetic 
coronary artery disease and diabetic heart disease occlusion 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


